DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Group 1, Claim(s) 1-10 in the reply filed on 12/15/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claim(s) 11 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method/apparatus, there being no allowable generic or linking claim.


Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 08/11/2020 and 03/04/2021 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.


Specification
The disclosure is objected to because of the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
 Correction is required.  See MPEP § 608.01(b).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. Claim(s) 1-5 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Publication No. 20190193426 to Mizushima et al. (hereinafter “Mizushima”).
With respect to claim 1, Mizushima discloses a printing apparatus (FIG. 1), comprising: a conveyance unit configured to convey a sheet (FIG. 1); a printing unit configured to print an image by discharging ink to the sheet conveyed by the conveyance unit (2 FIG. 1); a heating unit configured to heat the sheet conveyed by the conveyance unit and to which the image has been printed by the printing unit (11 FIG. 1); and a control unit configured to, in a case of double-side printing in which after printing an image to a first side of the sheet, an image is printed to a second side of the sheet, based on an amount of ink discharged for the first side and an amount of ink discharged for the second side, control heating by the heating unit with respect to the second side (control unit, 11 FIG.s 1, 2, 4, 8 [0342-[0347]).
With respect to claim 2, Mizushima discloses wherein the heating unit heats the sheet in contact with the sheet (11 FIG. 1).
With respect to claim 3, Mizushima discloses wherein the heating unit includes a heat source arranged on one side of a conveyance path of the sheet, and in a case of the double-side printing, the heat source faces the second side of the sheet that is conveyed (11 FIG. 1).
With respect to claim 4, Mizushima discloses wherein the control unit, by controlling at least an output of the heat source, controls the heating with respect to the second side (control unit, 11 FIG. 1).
With respect to claim 5, Mizushima discloses wherein the control unit, by controlling at least a conveyance speed of the sheet that passes through the heat source, controls heating with respect to the second side (control unit, 11 FIG. 1).


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claim(s) 6-10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 20190193426 to Mizushima et al. (hereinafter “Mizushima”) in view of U.S. Patent Publication No. 20140009546 to Velasco et al (hereinafter “Velasco”).
With respect to claim 6, Mizushima discloses the printing unit.
However, Mizushima fails to specifically disclose:
a blowing unit configured to, after printing of an image by the printing unit and before heating by the heating unit, blow hot air onto the sheet, wherein in a case of one-side printing in which an image is printed on the first side: the conveyance unit conveys the sheet having the image printed on the first side to the blowing unit, and thereafter, conveys the sheet to the heating unit; the blowing unit blows hot air onto the first side; and the heat source faces the first side of the sheet that is conveyed, and in a case of the double-side printing: the conveyance unit conveys the sheet having the image printed on the first side, and thereafter, inverts the sheet, conveys the sheet to the printing unit, and thereafter conveys the sheet to the blowing unit and then to the heating unit; and the blowing unit blows hot air onto the first side of the sheet at a stage at which an image has been printed to the first side, and blows hot air onto the second side of the sheet at a stage at which an image has been printed to the second side.
Velasco discloses:
a blowing unit configured to, after printing of an image by the printing unit and before heating by the heating unit, blow hot air onto the sheet (FIG.s 1-4, heaters 30-37, blowers 20-27), wherein in a case of one-side printing in which an image is printed on the first side: the conveyance unit conveys the sheet having the image printed on the first side to the blowing unit, and thereafter, conveys the sheet to the heating unit; the blowing unit blows hot air onto the first side (FIG.s 1-4, heaters 30-37, blowers 20-27); and the heat source faces the first side of the sheet that is conveyed, and in a case of the double-side printing: the conveyance unit conveys the sheet having the image printed on the first side, and thereafter, inverts the sheet, conveys the sheet to the printing unit, and thereafter conveys the sheet to the blowing unit and then to the heating unit; and the blowing unit blows hot air onto the first side of the sheet at a stage at which an image has been printed to the first side, and blows hot air onto the second side of the sheet at a stage at which an image has been printed to the second side(FIG.s 1-4, heaters 30-37, blowers 20-27 [0015]-[0038]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hot air blowing type of heating unit as disclosed by Velasco with the method/apparatus of Mizushima. The motivation for doing so would have been to provide a more efficient heating system.  ([0015]-[0038] of Velasco).
With respect to claim 7, Mizushima in view of Velasco discloses wherein the control unit: determines whether an amount of ink discharged to the first side and an amount of ink discharged to the second side in a predetermined area of the sheet satisfy a preset condition; and increases heating by the heating unit with respect to the second side in a case where the preset condition is determined to be satisfied (control unit, 11 FIG. 1, [0342-[0347]).
With respect to claim 8, Mizushima in view of Velasco discloses further comprising a switching unit configured to, based on an amount of ink discharged for the first side and an amount of ink discharged for the second side, switch an image to be printed to the first side and an image to be printed to the second side (control unit, 15 [0166]-[0171], 11 FIG.s 1, 2, 4, 8 [0342-[0347]).
claim 9, Mizushima in view of Velasco discloses A printing apparatus (FIG.s 1, 2, 4, 8), comprising: a conveyance unit configured to convey a sheet (FIG.s 1, 2, 4, 8); a printing unit configured to print an image by discharging ink to the sheet conveyed by the conveyance unit (2,  FIG.s 1, 2, 4, 8); a heating unit configured to heat the sheet conveyed by the conveyance unit and to which the image has been printed by the printing unit (11 FIG.s 1, 2, 4, 8 [0342-[0347]); and a switching unit configured to, in a case of double-side printing in which after printing an image to a first side of the sheet, an image is printed to a second side of the sheet, switch an image to be printed to the first side and an image to be printed to the second side based on an amount of ink to be discharged for the first side and an amount of ink to be discharged for the second side (control unit, 15 [0166]-[0171], FIG.s 1, 2, 4, 8 [0342-[0347]).
With respect to claim 10, Mizushima in view of Velasco discloses further comprising a blowing unit configured to, after the printing of the image by the printing unit and before the heating by the heating unit, blowing hot air onto the sheet, wherein in a case of the double-side printing: the conveyance unit conveys the sheet having an image printed on the first side to the blowing unit, and thereafter redirects the sheet, inverts the sheet, conveys the sheet to the printing unit, and thereafter, conveys the sheet to the blowing unit and the heating unit; and the blowing unit, upon redirection of the sheet, blows hot air onto the first side of the sheet (FIG.s 1-4, heaters 30-37, blowers 20-27 [0015]-[0038]).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRADLEY W THIES/Primary Examiner, Art Unit 2853